DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 07/26/2022.
Claims 1-18 and 20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the nanostructured areas" (plural, emphasis added) in 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1, on which claim 8 depends, only recites “nanostructured area” (singular).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6, 8-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Oh et al. (US 2013/0340824).
Addressing claims 1-4, 11 and 17-18, Oh discloses a silicon nanostructured device (a solar cell, fig. 5) comprising: 
a non-nanostructured polycrystalline silicon substrate 110 (multi-crystalline silicon wafer, [0033]);
a nanostructured area including nanostructures 210 disposed on and contacting a surface of the polycrystalline silicon substrate (fig. 4);
a passivating layer 564 coating the nanostructured area, the passivating layer comprising silicon dioxide [0066];
a first contact 570 comprising a metal pattern ([0056], silver or metal) including a finger line array (the array of lines of metallic material extend into and between the nanostructures) and crossed bus bars (the portion above the portions that extend into and between the nanostructures) disposed on top of and extending across the nanostructured area (please see annotated fig. 5 below) and directly physically contacting some of the nanostructures but not each of the nanostructures (fig. 5), and electrically contacting each of the nanostructures in the nanostructured area (fig. 5), the first contact formed by a process including screen printing a metal-containing paste onto the nanostructures [0056];
a p-n junction only below the nanostructured area (paragraph [0054] discloses the emitter 330 is n-type emitter and paragraph [0033] discloses the base is a p-type base; paragraph [0054] also discloses that the emitter 330 can be p-type and the base is n-type; therefore, the interface between the emitter and the base is the claimed p-n junction only below the nanostructured area); and
a second metal contact 578 in electrical contact with the substrate.

    PNG
    media_image1.png
    401
    534
    media_image1.png
    Greyscale


Addressing claims 5-6, claim 13 of Oh recites the lateral dimension, which corresponds to the claimed cross-sectional diameter, between 80 to 150 nm that fall within the claimed range.  Claim 13 also recites the height or the length of the nanostructures is less than 500 nm that encompasses the claimed range.

Addressing claim 8, fig. 4 of Oh shows the nanostructures are tapered such that bases of the nanostructures on average have larger diameters than tips of the nanostructures.

Addressing claims 9-10, Oh discloses in paragraph [0056] the contact 570 is silver and the contact 578 is aluminum.

Addressing claims 12-16, the claims are drawn to the process of forming the first contact, the second contact and the device that does not structurally differentiate the claimed first and second contacts and the device from that of the prior art (MPEP 2113).  What are the structural differences between the first contact, the second contact and the device that are formed by the claimed process and those of the prior art?

Addressing claim 20, fig. 5 shows the first contact 570 having the metal pattern as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2013/0340824).
Addressing claim 7, Oh does not explicitly disclose one third to one half of a volume of the nanostructured are is silicon; however, Oh discloses that the amount of nanostructures in the nanostructured area, which corresponds to the amount of silicon in the nanostructured area, is adjusted by removal of some material to optimize the response to the targeted wavelength, to optimize suppression of reflectance and surface area in the nanostructured area [0044-0045].  Therefore, one of ordinary skill in the art would have arrived at the claimed range of one third to one half of a volume of the nanostructured area is silicon when performing routine experimentation with the amount of nanostructures in the nanostructured area in order to optimize the response to the targeted wavelength, to optimize suppression of reflectance and surface area in the nanostructured area [0044-0045].

Response to Arguments
Applicant's arguments filed 07/26/2022 regarding the rejection of claims 1-6, 8-18 and 20 as being anticipated by Oh have been fully considered but they are not persuasive.  Specifically, the Applicants argued that the contact 570 of Oh is not “a metal pattern including a finger line array and crossed bus bars disposed on top of the nanostructured area as recited”.  The argument is not persuasive because Oh discloses the contact 570 is made of conductive metal.  Furthermore, fig. 5 as annotated above shows the metal contact 570 include portions that extend into and between the nanostructures as the structural equivalence to the claimed finger line array and the portions on top of the portions extend into and between the nanostructures as the structural equivalence to the claimed crossed bus bars disposed on top of and extending across the nanostructured area.  Therefore, Examiner maintains the position that claims 1-6, 8-18 and 20 are anticipated by Oh. 
The argument regarding the rejection of claim 7 is not persuasive because the argument regarding the rejection of claim 1 is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/20/2022